UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1719



DEBRA L. RIPPEY,

                                               Plaintiff - Appellant,

          versus


JOHN H. DALTON, Secretary of the Navy,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; W. Curtis Sewell, Magistrate Judge. (CA-98-1441-A)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra L. Rippey, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Debra L. Rippey appeals the district court’s order granting

summary judgment to the Appellee and dismissing her employment

discrimination complaint. We have reviewed the record and the dis-

trict court’s memorandum opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Rippey v. Dalton, No. CA-98-1441-A (E.D. Va. Mar. 24, 1999).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 23, 1999, the district court’s records show that it was
entered on the docket sheet on March 24, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2